Comstock, J.
Condemnation proceedings by appellant against appellees. Prom judgments holding that the company was estopped to appeal from the awards of the appraisers it appealed to this court. The same questions are presented in these- cases as were involved in Cleveland, etc., R. Co. v. Nowlin (1904), 163 Ind. 497, and in Cleveland, etc., R. Co. v. Hayes (1905), ante, 539, and upon the authority of those cases the judgments in the above cases are reversed, with instructions to the trial court to sustain appellant’s demurrer to the second paragraph of the answer in each case.